Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/21/2022 has been entered.
Status of the Claims
Receipt of Remarks/Amendments filed on 07/21/2022 is acknowledged. Claims 1-8, 13, 18-20 are cancelled. Claims 9 and 21  are amended. Claims 9-12, 14-17, 21-30 are presented for examination on the merits for patentability as they read upon the elected subject matter.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Interpretation
	Claim 21 recites “wherein the concentration of the dopant metal in the doped hydroxyapatite coating is higher at the outer surface in comparison to the inner surface”.  This will be interpreted to encompass lack of presence of dopant in the inner surface, i.e. undoped inner surface.
	“Hydroxyapatite” is given the broadest reasonable interpretation to encompass hydroxyapatite derivatives. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11, 14, 17, 21, 23, 25, 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciobanu et al. (Revue Roumaine de Chemie, 2017), hereinafter Ciobanu.
	Ciobanu anticipates the claims by teaching biomimetic hydroxyapatite-silver coatings on titanium surfaces (title).  Ciobanu relates the study of hydroxyapatite-silver thin layers coated on pure titanium implants, utilizing a combined strategy involving hydroxyapatite biomimetic deposition on titanium surface using a supersaturated calcification solution (SCS) combined with silver ions reduction and in situ crystallization processes on hydroxyapatite-titanium surface by
sample immersing in AgNO3 solution (Abstract). The hydroxyapatite-silver coated titanium implants were tested against Staphylococcus aureus and Escherichia coli bacteria and the implant showed antibacterial properties (Abstract).
	Ciobanu teaches the pre-treatment of titanium plate with alkaline solution, washing and heat-treatment, after which the titanium surface was coated with hydroxyapatite layer (HA) by immersion in supersaturated calcification solution (SCS) at 37[Symbol font/0xB0]C; SCS was prepared by dissolving CaCl2·2H2O, NaH2PO4·H2O and NaHCO3 in deionized water. The titanium plate reads on the substrate in the instant claims. After coating with the HA layer, the coated titanium samples were immersed in AgNO3 solution of pH 6.5 at 22[Symbol font/0xB0]C for a given period of time.  Finally, the samples were retrieved from the solution and rinsed with deionized water, and dried at 60 [Symbol font/0xB0]C for 24h (p. 450, L. Col. to R. Col., Procedure section). Ciobanu even explains that after hydroxyapatite coating formation, when samples are immersed into AgNO3 solution, the silver ions are transferred from the solution to the titanium surface (covered with a hydroxyapatite layer) where their reduction takes place (p. 451, R. Col., last paragraph), thereby indicating that the transfer on the surface displaces another component, i.e. lattice position on the coating via ion-exchange, or fills a void, reading on this feature of the claims. 
Ciobanu illustrated the hydroxyapatite mineralization and silver particles formation on the titanium surface during immersion in SCS and AgNO3 solutions, clearly indicating the Ag-doped portion of the hydroxyapatite coating, and the undoped portion located next to the substrate, with the metal not penetrating the portion so as it is next to the substrate (Fig. 5). Ciobanu explains that silver ions are transferred from the solution to the HA-coated titanium surface where they are reduced; the hydroxyl groups on the surface of hydroxyapatite act as a reducing and a binding agent (p. 451, R. Col., last paragraph). Therefore also, the concentration of dopant metal is higher on the outer surface of the HA coating than the inner surface. As such, Ciobanu anticipates Claims 9, 11, 14, 21, 23, 25, and 29-30.
Response to Arguments:
Applicant’s argues the 102 rejection over Ciobanu citing that citing that Ciobanu does not teach the feature of "wherein one or more lattice positions in the HA coating are replaced with the dopant metal via an ion-exchange process"; Ciobanu describes forming silver nanoparticles on top of and covalently linked to the HA.
This argument is not persuasive. The claims are drawn to a process of forming a coated implant, comprising the steps of contacting an aqueous solution with metal ion to a HA coating, and washing the resulting HA coating, which the prior art teaches.  Without evidence of otherwise, the prior art method has the same active steps as the instantly claimed methods, and therefore expected to have the same occurrence of ion-exchange.  
Secondly, with regards to applicant’s claims that silver nanoparticles on top of and covalently linked to the HA, the Examiner has reviewed the reference and cannot find where in Ciobanu indicates that the silver nanoparticle complex is covalently bound on the HA crystals. Applicant is invited to point out specifically where in Ciobanu the covalent linkage of silver is recited. Ciobanu only recites that “the spheroidal Ag the spheroidal aggregates containing silver nanoparticles were formed on the titanium surface among hydroxyapatite (HA) crystals.” (See p. 452, L. Col.). Silver is not able to covalently link, and will be present as its reduced or oxidized form. Ciobanu even explains that after hydroxyapatite coating formation, when samples are immersed into AgNO3 solution, the silver ions are transferred from the solution to the titanium surface (covered with a hydroxyapatite layer) where their reduction takes place (p. 451, R. Col., last paragraph), thereby indicating that the ion-exchange transfer on the surface displaces another component, i.e. lattice position on the coating, or fills a void. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant Claims
Applicant claims a process for forming a coated implant, comprising: contacting an aqueous solution comprising a dopant metal ion to a hydroxyapatite coating, wherein the hydroxyapatite coating is present on a substrate, and washing the hydroxyapatite coating after the step of contacting to form a doped hydroxyapatite coating comprising calcium and a dopant metal, wherein one or more lattice positions in the hydroxvapatite coating are replaced with the dopant metal via an ion-exchange process, and wherein the doped hydroxyapatite coating comprises a doped portion and an undoped portion located between the doped portion and the substrate, and the dopant metal is not present in the undoped portion; wherein the contacting step is performed at a temperature of about 25°C to about 175°C; wherein the contacting step is performed for a time of about 30 minutes to about 80 hours.

A. Claims 10, 12, 15-16, 22, 24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ciobanu as applies to Claims 9 and 21 above, and in view of Vu et al. (Acta Biomaterialia 92 (2019) 325–335), hereinafter Vu.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Ciobanu have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Ciobanu does not expressly teach the contacting step is performed at a temperature of about 25°C to about 175°C in Claims 10 and 22. However, Ciobanu teaches the contacting step at a temperature of 22°C, which renders obvious the “about 25°C”. 
Ciobanu does not expressly recite the mechanism of ion-exchange between the metal and HA coating lattice positions. However, this has been addressed in the rejection supra.
Ciobanu does not expressly teach the contacting step is performed for a time of about 30 minutes to about 80 hours in Claims 12 and 24. However, Ciobanu teaches that the titanium samples coated with hydroxyapatite layer were immersed into freshly prepared 0.5 M AgNO3 solution of pH = 6.5 “for a given period of time”, which renders obvious the about 30 minutes to about 80 hours. 
With regards to the antibacterial property, Ciobanu does not expressly teach the comparison of doped hydroxyapatite coating to the hydroxyapatite coating. However, Ciobanu does relate the testing of the hydroxyapatite silver coatings on titanium implants for bactericidal activity with two kinds of bacteria, Escherichia coli (Gram-negative) and Staphylococcus aureus (Gram-positive), and how results showed about 86.3% Staphylococcus aureus and more than 98.1 % Escherichia coli were killed after 24 h of incubation with the doped implant. 
Vu is in the same field of endeavor, and supports Ciobanu by describing the mechanical and biological properties of ZnO, SiO2, and Ag2O doped plasma sprayed hydroxyapatite coating for orthopedic and dental applications (Title). Vu performed a disk diffusion sensitivity study to compare the antibacterial properties of the ZnSiAg-HA plasma samples compared to pure HA discs on E. coli and S. aureus (p. 327, Section 2.5). Vu described how the undoped HA showed a no antibacterial properties and how release of silver enabled zones of inhibition against both bacteria (Fig. 4; p. 332, L. Col., 1st paragraph). Thus, Vu renders obvious Claims 15-16, and 26-27.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the temperature and time of the contacting step, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Additionally, while the exact temperature and time ranges are not disclosed by Ciobanu, it is generally noted that differences in ranges do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of time and temperature of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum time and temperature. NOTE: MPEP 2144.05. In the instant case, Ciobanu performs the contacting step 22[Symbol font/0xB0]C, which is close to 25[Symbol font/0xB0]C, thereby reading on “about 25[Symbol font/0xB0]C”, absent a showing of criticality.  Additionally, Ciobanu contemplates variation in the timing with its recitation of “for a given period of time”, which renders obvious the broad recitation in the instant claim of "about 30 minutes to about 80 hours”, also absent a showing of criticality for this range.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vu with Ciobanu with reasonable expectation of success. A person skilled in the art would use Ag-doped HA-coated substrate per the teaching of Ciobanu and expect antibacterial properties compared to undoped HA because both Ciobanu and Vu have taught that the silver dopant inhibited both E. coli and S. aureus. 

B. Claims 9-12, 14-17, 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bir et al. (Applied Surface Science 258 (201 2) 7021- 7030), hereinafter Bir, and in view of Vu et al. (Acta Biomaterialia 92 (2019) 325–335), hereinafter Vu.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Bir renders the claims obvious most features of Claim 9 by teaching fluoridated hydroxyapatite where inorganic ions (Zn2+, Cu2+, Ag+ ) substituted fluoridated hydroxyapatite coatings (M-FHA) were deposited on the surface of stainless steel substrate by electrochemical deposition (Abstract). The FHA coatings were co-substituted with antibacterial ions (Zn2+, Cu2+ or Ag+ ) by co-precipitation and ion-exchange methods (Abstract; p. 7022, L. Col., 5th paragraph). 
The coating process of Bir was carried out at different temperatures (65, 45, 35, 27 and 20 °C). After deposition, the specimens were rinsed in double distilled water to remove residual electrolyte and dried in air for 24 h, then they were hydrothermally treated at 125 °C at pH 7 in an autoclave for 4 h, electrodeposited into HA, and calcined to increase the crystallinity, purity and bonding strength of the apatite coatings. (Section 2.1). Bir teaches the ion impregnation step wherein the FHA doping with metal were carried out at 27 °C rendering Claim 10 obvious. The sample doped with Ag+ ions was obtained using ion-exchange method. The coating of FHA was immersed in 100 ppm AgNO3 (99.5% purity) solution at room temperature for 30 min to promote exchange reaction of ions between Ag+ and Ca2+, rendering Claims 12, 14,  and 24-25 obvious (Section 2.2).
Regarding Claims 15-16 and 26-27,  Bir performed and relays the antimicrobial results of the antimicrobial activity test against S. aureus showing the improved antibacterial properties of the doped HA coating vs. the undoped (Section. 2.4; Table 3. Section 3.4). 
Regarding Claims 17 and 28, Bir contemplates the mechanism of the ions and factors affecting their effects on the strain such as the speed by which the ions are released being higher with larger surface area; and high crystallinity of the coatings with ions. Bir describes (Fig. 6) the XRD patterns from the specimens treated with metal ions, pointing to the weak peaks of the doped FHA with low crystallinity, and the FHA coatings doped Cu2+ with and Ag+ ion. For the deposition of Ag-FHA, the silver ions were adsorbed and immobilized in the coating of FHA by ion exchange mechanism (Section 3.3).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Bir does not expressly teach the washing step after the doping in Claims 9 and 21. 
Bir does not expressly teach the pH range of the aqueous solution in Claims 11, 23, and 29-30.  
While Bir does not expressly recite that the doped hydroxyapatite coating comprises a doped portion and an undoped portion located between the doped portion and the substrate, and the dopant metal is not present in the undoped portion in Claim 9 and wherein the concentration of the dopant metal in the doped hydroxyapatite coating is higher at the outer surface in comparison to the inner surface in Claim 21, Bir teaches the sequential steps which are the same as the instant claims, and also recites that the silver ions were adsorbed and immobilized in the coating of FHA by ion exchange mechanism, stating that a low tenure of Ag+ ions in the coating witch may be due to the short immersion time (30 min) in the AgNO3 solution. Thus, the claimed feature is rendered obvious. 
Regarding Vu is in the same field of endeavor, and describes ZnO, SiO2, and Ag2O doped plasma sprayed hydroxyapatite coating for orthopaedic and dental applications (Title). Vu teachess that in order to ensure silver ion release was effective and not at toxic levels, samples were immersed in both phosphate-buffer saline (PBS) with a pH of 7.4 and acetate buffer solution (ABS) with a pH of 5. PBS simulates the physiological environment within the body and ABS simulates the acidic microenvironment post trauma or surgery. (Fig. 4; p. 332, L. Col., 1st paragraph). Thus, Vu cures the deficiencies of Bir regarding the washing step and the pH.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vu with that of Bir and perform a wash of the doped HA of Bir, and immersing it in PBS at pH 7.4 and ABS at pH 5 to simulate the physiological environment within the body and the acidic microenvironment post trauma or surgery.

Response to Arguments:
Applicant’s argues the 103 rejection of the claim over Ciobanu in view of Vu alleging that Ciobanu and Vu teach methods that are inapposite because Vu teaches a method of combining a dopant metal with the components to form an HA coating prior to disposing the coating on a metal substrate while Ciobanu teaches forming an HA coating on a metal substrate, and subsequently forming silver nanoparticles on the top of the HA coating.
This argument is not persuasive. Vu is in the same field of endeavor and is not relied on for the steps. It does not need to teach the same steps as Ciobanu.  Vu is a secondary art that modifies Ciobanu by rectifying its deficiencies regarding the antibacterial properties of the doped HA, i.e. showing that doped HA has improved antibacterial properties over undoped HA coating by 10-fold. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vu with Ciobanu with reasonable expectation of success. A person skilled in the art would use Ag-doped HA-coated substrate per the teaching of Ciobanu and expect antibacterial properties compared to undoped HA because both Ciobanu and Vu have taught that the silver dopant inhibited both E. coli and S. aureus. The teachings of Ciobanu and Vu are compatible.  They do not need to be the same. It appears that Applicant is applying a standard of absolute predictability in order to find obviousness, which is not required. Rather, to find obviousness, only a reasonable expectation of success is required, which is provided supra and in the rationale in each of the previous Office Actions (to which Applicant's attention is directed). Please MPEP 2143.02 and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

                                                                                                                                                                                                                                                                                                          /ERIN E HIRT/Primary Examiner, Art Unit 1616